FOR PUBLICATION
                                                      Dec 18 2014, 8:19 am




ATTORNEY FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:

JAMES C. SPENCER                            GREGORY F. ZOELLER
Dattilo Law Office                          Attorney General of Indiana
Madison, Indiana
                                            ELLEN H. MEILAENDER
                                            Deputy Attorney General
                                            Indianapolis, Indiana




                            IN THE
                  COURT OF APPEALS OF INDIANA

THOMAS MACK,                                )
                                            )
     Appellant-Defendant,                   )
                                            )
            vs.                             )        No. 39A01-1401-CR-6
                                            )
STATE OF INDIANA,                           )
                                            )
     Appellee-Plaintiff.                    )


                  APPEAL FROM THE JEFFERSON SUPERIOR COURT
                        The Honorable Alison T. Frazier, Judge
                           Cause No. 39D01-1303-FB-236



                                 December 18, 2014


                            OPINION - FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Thomas Mack appeals his convictions for possession of a firearm by a serious

violent felon, as a Class B felony; forgery, as a Class C felony; maintaining a common

nuisance, as a Class D felony; and possession of marijuana, as a Class A misdemeanor;

following a jury trial. Mack raises numerous issues for our review, which we consolidate

and restate as the following two issues:

       1.     Whether the trial court abused its discretion when it admitted certain
              evidence; and

       2.     Whether the State presented sufficient evidence to support his
              convictions.

Among other things, we hold that, in light of the facts and circumstances of this case, a

lapse of at least “a few minutes” between a declarant’s perception of an event and his

statement describing that event was too long to qualify the statement as a present sense

impression under Indiana Evidence Rule 803(1). We also hold that the admission of this

hearsay violated Mack’s right to confront the declarant. Nonetheless, these errors were

harmless beyond a reasonable doubt. As such, on these and all other issues, we affirm

Mack’s convictions.

                       FACTS AND PROCEDURAL HISTORY

       On February 18, 2013, Madison Police Department Officer Kurtis Wallace

responded to a report of a counterfeit $100 bill having been used at a Murphy’s USA gas

station. Upon arriving at the gas station, the clerk handed the counterfeit bill to Officer

Wallace and informed Officer Wallace that he had received the bill from the occupant of

a vehicle in the parking lot. Officer Wallace approached the occupant of that vehicle,


                                            2
Darren Stewart. Stewart admitted that the bill was counterfeit and stated that it had

originated with Mack.

      Later that evening, Stewart agreed to approach Mack while wearing a recording

device and transmitter. Stewart then led Officer Wallace and Officer Jonathan Simpson

to 3587 Woodside Drive, a home owned by Audriana Ashby. Stewart then entered the

residence while wearing his recording device and transmitter. Among other voices they

could hear, the officers recognized Mack’s voice inside the residence. After about ten

minutes, Stewart exited the residence. The officers then drove Stewart around the block

and returned him to the residence, and he again went inside. After another ten minutes,

Stewart again exited the residence.

      According to the statements heard by the officers while Stewart was inside the

residence, Mack discussed “cutting open a light bulb,” which the officers recognized as a

means of ingesting methamphetamine. Tr. at 212. And “a few minutes” after Stewart

had returned to the officers the second time, he informed Officer Simpson that in another

conversation inside the residence Mack had discussed buying degreaser, which can be

used by a counterfeiter to “bleach” a low-denomination bill such that the counterfeiter is

left with genuine currency paper, including the watermark and security thread. Id. at 210,

213, 324-25. The counterfeiter can then use “any standard 3-in-1 printer” to print a

larger-denomination bill on the currency paper. Id. at 325. The counterfeit $100 bill

discovered at the gas station had been created from a $5 bill using this method. Stewart

also informed the officers that he had observed a glass pipe inside the residence, which

the officers recognized as a device used for smoking methamphetamine.


                                            3
         At the time of the officers’ investigation, Mack was on parole. Officer Wallace

thus contacted Erika Smith, Mack’s parole officer, and informed her of the investigation.

Pursuant to the terms of his parole, Mack was obligated to keep Officer Smith informed

of his residence. But Mack had informed Officer Smith that he was living at 623

Aulenbach Avenue. And, in recent meetings with Mack, Officer Smith learned that

Ashby was his girlfriend, and that Ashby had a young son. After receiving Officer

Wallace’s report, Officer Smith twice went to Mack’s supposed residence on Aulenbach

Avenue but did not find him there. Noel Mack, Mack’s brother who also lived at that

address, informed Officer Smith that Mack only “crashes here sometimes,” and Noel then

directed her to an address on Woodside Drive that was not Ashby’s address. Id. at 234,

501.

         Officer Smith went to the address Noel had provided but did not observe Mack or

Mack’s vehicle. The next day, on March 1, Officer Smith returned to the address

provided by Noel with her supervisor, Officer Ryan Harrison, but she again did not

observe Mack or his vehicle. Upon leaving that address, however, Officer Smith did

observe Mack’s vehicle and Ashby’s vehicle at a nearby residence, 3587 Woodside

Drive.

         The officers approached the front door of that residence, and Officer Smith heard a

“loud voice,” which she recognized as Mack’s, and “quick steps like running.” Id. at

241. The officers knocked on the door and announced their presence, but they did not get

an immediate response. Eventually, Mack opened the front door “maybe a foot” but




                                              4
would not allow the officers in because “it wasn’t his house.” Id. at 243. Ashby arrived

at the front door some time thereafter and permitted the officers to enter the residence.

        Once inside, Officer Smith backed up towards the front door and bumped into a

rifle, which had been propped up near the door jamb. Mack stated that the firearm was “a

toy.” Id. at 601. The officers asked if there were any other weapons in the residence, and

Ashby pulled a .22 caliber long rifle out of the entertainment center. Ashby claimed the

firearms were hers, and she placed the firearms and some ammunition in an outdoor shed.

Afterwards, Officer Smith informed Officer Wallace of the encounter.

        On March 4 and March 6, Officer Wallace drove past 3587 Woodside Drive and

observed Mack’s vehicle at that address. On March 7, Officer Wallace executed an

affidavit in support of a no-knock search warrant at that address.                     Officer Wallace

explained that Mack was not at his parole-approved residence, that Mack had a prior

conviction for a serious violent felony,1 and that, at the Woodside Drive residence,

Officer Smith and Officer Harrison had observed firearms.                     Thus, Officer Wallace

requested a search warrant to search for any firearms at that residence along with any

evidence that would establish ownership over such firearms. And because the facts

recited in the affidavit suggested a serious violent felon in possession of firearms,

contrary to Indiana law, Officer Wallace requested that the search warrant be a no-knock

warrant. The trial court authorized a no-knock search warrant later that day.

        During the ensuing search of the residence, officers seized several firearms and

ammunition, various drug paraphernalia used to ingest methamphetamine and marijuana,


        1
          Although not specified in the affidavit and not clearly specified elsewhere in the record, Mack’s
prior conviction was for battery by means of a deadly weapon, as either a Class A, B, or C felony.
                                                    5
a cutting agent used with methamphetamine, and marijuana. The officers further seized

male clothing from the adult bedroom and the front porch, along with Mack’s deodorant,

shower gel, and beard trimmer from the bathroom.

       In a closet in the adult bedroom, the officers found a .22 caliber rifle. Under that

rifle, the officers discovered a trap door. Under the trap door, officers found a 3-in-1

printer and a photocopy of a $100 bill on a sheet of paper, both of which were inside a

red bag. Also in the red bag were various letters addressed to Mack and a photograph of

Mack’s adult daughter and her family. Following his arrest, Mack referred to Ashby’s

residence as “my house” in a phone call with Ashby from jail. State’s Ex. 39 at 5.

       The State charged Mack with possession of a firearm by a serious violent felon, as

a Class B felony; forgery, as a Class C felony; possession of methamphetamine, as a

Class D felony; maintaining a common nuisance, as a Class D felony; and possession of

marijuana, as a Class A misdemeanor. Prior to trial, the trial court excluded Stewart as a

witness,2 but, at trial and over Mack’s objection, the court permitted the State to present

the audio recordings obtained with Stewart’s assistance on February 18 as well as Officer

Simpson’s recollection of Stewart’s statements during that investigation. The court also

permitted the State to introduce, over Mack’s objection, the evidence seized pursuant to

the search warrant. And the court permitted, again, over Mack’s objection, Officer Smith

to testify that she had met with Mack prior to February 18, but the court did not permit

her to identify herself as a parole officer or to identify Mack as a parolee.




       2
           Stewart had invoked his Fifth Amendment right against self-incrimination.
                                                    6
       After a bifurcated trial, the jury found Mack not guilty of possession of

methamphetamine but guilty on the other counts. The court entered its judgment of

conviction accordingly and sentenced Mack to an aggregate term of twenty-four years.

This appeal ensued.

                              DISCUSSION AND DECISION

                             Issue One: Admission of Evidence

       We first address Mack’s several arguments regarding the admission of evidence.

Our standard of review of a trial court’s admission of evidence is an abuse of discretion.

Speybroeck v. State, 875 N.E.2d 813, 818 (Ind. Ct. App. 2007). A trial court abuses its

discretion if its decision is clearly against the logic and effect of the facts and

circumstances before the court or if the court misapplies the law. See id. Here, Mack

asserts that the trial court abused its discretion when it admitted the following evidence:

(1) all evidence seized pursuant to the search warrant; (2) Stewart’s statements during the

February 18 investigation; and (3) Officer Smith’s testimony that she had met with Mack

prior to execution of the search warrant. We address each argument in turn.

                      Evidence Seized Pursuant to the Search Warrant3

       We first address Mack’s argument that the trial court abused its discretion when it

admitted the items seized pursuant to the search warrant. In particular, Mack asserts: (A)

the probable cause affidavit was false and misleading; (B) the ensuing search was

overbroad; and (C) the trial court erred in issuing a no-knock warrant. We do not agree

with any of these assertions.

       3
         Mack does not separately analyze any of these arguments under Article 1, Section 11 of the
Indiana Constitution. As such, any intended argument under that provision is waived. Ind. Appellate
Rule 46(A)(8)(a).
                                                7
          A. Whether the Probable Cause Affidavit was False and Misleading

      The probable cause affidavit was not false and misleading.               As we have

recognized:

      If a defendant establishes by a preponderance of the evidence that “a false
      statement knowingly and intentionally, or with a reckless disregard for the
      truth, was included by the affiant in the warrant affidavit, . . . and, with the
      affidavit’s false material set to one side, the affidavit’s remaining content is
      insufficient to establish probable cause, the search warrant must be voided
      and the fruits of the search excluded to the same extent as if probable cause
      was lacking on the face of the affidavit.”

Stephenson v. State, 796 N.E.2d 811, 815 (Ind. Ct. App. 2003) (quoting Franks v.

Delaware, 438 U.S. 154, 155-56 (1978)) (omission original to Stephenson), trans. denied.

      Mack takes issue with Officer Wallace’s statement in the affidavit that Mack was

“believed to be living” at the Woodside Drive address. Appellant’s Br. at 16. According

to Mack, “[t]his statement was made despite the fact that no surveillance had been done

to determine whether Mack was living there” and even though “Mack’s registered

address for parole was 623 Aulenbach.” Id. But Mack’s brother Noel had informed

Officer Smith that Mack only “crashes here sometimes” in reference to the 623

Aulenbach Avenue address, and Noel then directed her to an address on Woodside Drive.

Tr. at 234. And officers repeatedly observed Mack’s vehicle outside Ashby’s address on

Woodside Drive prior to their application for a search warrant. As such, this argument is

without merit.

      Mack also complains that the probable cause affidavit states that his parole-

approved address was on Chauncey Lane rather than Aulenbach Avenue. But nothing




                                             8
about this apparent clerical error could have affected the magistrate’s decision regarding

whether to issue the warrant. Thus, this argument is baseless.

       Next, Mack asserts:

       Conveniently omitted from the application for search warrant were the facts
       that the[] weapons [observed by Officers Harrison and Smith] were
       voluntarily secured in an outside shed by Ashby the week before when
       parole agents were there, that there was no evidence Mack had ever handled
       the weapons, and that Ashby claimed ownership of the two weapons which
       were in the shed at the time the application for a search warrant was made.

Appellant’s Br. at 17. But even if all of this information had been included in the

affidavit, these facts would not have negated a legitimate finding of probable cause on the

grounds that Mack actually or constructively possessed firearms as a serious violent

felon. As such, the probable cause affidavit was not false and misleading.

                         B. Whether the Search was Overbroad

       Mack also asserts that the officers’ search was overbroad. In particular, Mack

argues that the officers seized evidence other than the firearms authorized by the search

warrant, namely, drugs, paraphernalia, and evidence related to forgery, which the officers

knew before they sought the warrant they might find. In support of this position, Mack

relies on Hewell v. State, 471 N.E.2d 1235, 1238 (Ind. Ct. App. 1984), trans. denied. In

Hewell, we held that the plain view doctrine, which permits officers to seize contraband

the officers discover while executing a search warrant for other contraband, did not

justify the seizure of evidence the officers had originally expected to find but did not

include in their application for a search warrant. Id. Specifically, Hewell relied on the

following statement of law:



                                            9
        The requirement [under the plain view doctrine] that the items be
        discovered inadvertently . . . means the police may not know in advance
        that certain property exists in the area to be searched. . . . When the police
        conduct a search authorized by a warrant which does not mention certain
        items the police expect to find during the search, reliance on plain view is
        pretense.

Id. at 1238-39.

        But we have since recognized that this premise underlying Hewell is no longer

valid under the Fourth Amendment.4 As we have explained:

        The standard for meeting the “plain view” test has traditionally required not
        only that the officer is in a place where he is entitled to be, but also that the
        discovery is inadvertent. Coolidge v. New Hampshire (1971) 403 U.S. 443,
        91 S. Ct. 2022, 29 L. Ed. 2d 564. However, the inadvertence facet of the
        test appears to have been abrogated, at least insofar as United States
        Constitution Fourth Amendment considerations are involved. Horton v.
        California (1990) 496 U.S. 128, 110 S. Ct. 2301, 110 L. Ed. 2d 112; 1 Hall,
        Search and Seizure § 9.5 (2d ed. 1991).

Wood v. State, 592 N.E.2d 740, 742 (Ind. Ct. App. 1992).                           Thus, so long as the

investigation for the illegal possession of firearms “was legitimate and not merely

subterfuge,” that officers may have suspected additional contraband on the premises

“does not destroy application of the ‘plain view’ doctrine.” Id. Accordingly, Mack’s

reliance on Hewell is not persuasive.

        To seize evidence in plain view and not identified in a warrant, the initial intrusion

must have been authorized under the Fourth Amendment, the items must have been in

plain view, and the incriminating nature of the evidence must be immediately apparent.

Jones v. State, 783 N.E.2d 1132, 1137 (Ind. 2003). Mack does not dispute that the

        4
           Even if Hewell were still good law, it is readily distinguishable. Unlike here, the incriminating
nature of the additionally seized evidence in Hewell was not readily apparent. See Maynard v. State, 508
N.E.2d 1346, 1353-54 (Ind. Ct. App. 1987) (distinguishing Hewell on the grounds that the evidence
seized “which was not listed in [the] warrant . . . was not readily apparent to be contraband . . . .”), trans.
denied.
                                                      10
seizure of the nonfirearm evidence satisfies each of those conditions. Moreover, because

the officers discovered the nonfirearm evidence in places where they may have

reasonably expected to find firearms, the officers did not exceed the scope of the search

warrant. See, e.g., Green v. State, 676 N.E.2d 755, 758 (Ind. Ct. App. 1996) (quoting

United States v. Ross, 456 U.S. 798, 820-21 (1982)).

                                    C. The No-Knock Warrant

        Mack’s last argument under the search warrant is that the trial court erred when it

issued a no-knock search warrant. Mack’s argument here is premised on his assessment

that Officer Wallace subjectively favored no-knock warrants.5 But Officer Wallace’s

subjective beliefs are irrelevant.        Rather, to determine whether a no-knock entry is

justified we assess whether the entry is objectively reasonable. Richards v. Wisconsin,

520 U.S. 385, 394 (1997).            It was so here because the facts before the officers

demonstrated a possible serious violent felon in possession of firearms. Moreover, Mack

had not reported to his parole officer that he was staying at Ashby’s residence, and, in a

visit to Ashby’s residence shortly before the application for the warrant, Officer Smith

observed that Mack was acting in a nervous manner in response to her presence. In light

of these circumstances, we cannot say that the issuance of a no-knock warrant was

unreasonable. See, e.g., id. (“In order to justify a ‘no-knock’ entry, the police must have

a reasonable suspicion that knocking and announcing their presence, under the particular

circumstances, would be dangerous . . . .”). And, in any event, even if the no-knock entry

were unreasonable the United States Supreme Court has held that no-knock violations do

        5
          Insofar as Mack reiterates his concerns regarding facts known to the officers but not stated in
the probable cause affidavit, for the reasons stated above those concerns would not have precluded the
issuance of a no-knock warrant.
                                                   11
not invoke relief under the federal exclusionary rule. Hudson v. Michigan, 547 U.S. 586,

594, 599 (2006).       The trial court did not abuse its discretion when it admitted the

evidence seized during the execution of the search warrant.

                                        Stewart’s Statements

        We next address Mack’s argument that the trial court abused its discretion when it

admitted evidence of Stewart’s statements even though Stewart was not a witness. For

clarity, we separate Mack’s several arguments on this issue into the following

components: (A) whether Stewart’s statements in the February 18 audio recordings were

hearsay and violated Mack’s Sixth Amendment right to confront Stewart;6 (B) whether

Stewart’s statements to Officer Simpson were inadmissible hearsay; (C) whether Officer

Simpson’s testimony regarding Stewart’s statements to him violated Mack’s right to

confront Stewart; and (D) whether the erroneous admission of Stewart’s statements to

Officer Simpson was harmless beyond a reasonable doubt.

        Relevant to each of these questions is Indiana Evidence Rule 801(c), which

defines hearsay as an out-of-court statement offered into evidence to prove the truth of

the matter asserted. And Rule 802 provides that hearsay is generally not admissible.

Also relevant is the federal constitutional right under the Sixth Amendment to confront

and cross-examine witnesses. As the Supreme Court of the United States has held,

“[w]here testimonial statements are at issue, the only indicium of reliability sufficient to

satisfy constitutional demands is the one the Constitution actually prescribes:

confrontation.” Crawford v. Washington, 541 U.S. 36, 68-69 (2004). Out-of-court,


        6
          We disagree with the State’s assertion that Mack failed to make a proper objection to the trial
court and preserve for our review his arguments under the Confrontation Clause.
                                                   12
testimonial statements are admissible at trial only if the declarant is unavailable to testify

and the defendant has had a prior opportunity to cross-examine the declarant. Id. at 59.

With these principles in mind, we turn to Mack’s arguments regarding Stewart’s

statements.

                    A. Stewart’s Statements in the Audio Recordings.

       We first address Mack’s argument that Stewart’s statements in the audio

recordings were inadmissible hearsay and violated Mack’s confrontation rights. As we

have explained:

       Recently, this court held that a [confidential informant’s, or C.I.’s,]
       statements recorded in the course of a controlled drug buy were not offered
       by the State to prove the truth of the matter asserted and, therefore, were
       “not hearsay.” Lehman v. State, 926 N.E.2d 35, 38 (Ind. Ct. App. 2010),
       [trans. denied.] Specifically, this court, relying on a pre-Crawford decision
       of the Indiana Supreme Court, held that the C.I.’s statements were not
       hearsay because they “were largely designed to prompt [the defendant] to
       speak and[,] as such, it was the statements made by [the defendant] that
       really constituted the evidentiary weight of the conversation.” Id.
       (discussing Williams v. State, 669 N.E.2d 956, 957-58 (Ind. 1996)). . . .

              We agree with the lead opinion in Lehman that the C.I.’s recorded
       statements during the two controlled drug buys were not offered by the
       State to prove the truth of the C.I.’s statements. In the case relied on by this
       court, our Supreme Court discussed a similar factual scenario as follows:

              [The defendant] contends the trial court erred by admitting
              two tapes of conversations [he] had with a police informant
              who died before [the defendant’s] trial. These conversations
              were recorded at [the defendant’s] residence through the use
              of a body microphone. In each, [the defendant] told the
              informant about his involvement in the crime, mentioning
              among other things that [his co-conspirator] still owed him
              some drugs as payment for his help.

                     [The defendant] claims that the statements and
              questions made by the informant were hearsay and that the
              admission of those statements violated his Sixth Amendment
                                             13
             right to confrontation. It is apparent, however, that the
             informant’s contributions to the conversation were not
             admitted for the truth of the matters asserted. Indeed, the
             informant’s statements were largely designed to prompt [the
             defendant] himself to speak. It was the statements made by
             [the defendant] that really constituted the evidentiary weight
             of the conversation. We are satisfied, as the State argues, that
             the informant’s statements were not hearsay. That being so,
             [the defendant’s] claims under the Fifth Amendment and
             under Art. I, sec. 13 of the Indiana Constitution also fail.

      Williams, 669 N.E.2d at 957-58 (emphasis added; footnotes omitted).

             While our Supreme Court’s decision in Williams and the lead
      opinion in Lehman limited their discussions to Indiana evidentiary law,
      nonetheless the conclusions that the statements are nonhearsay have a
      constitutional dimension. Again, the Confrontation Clause does not apply
      to nonhearsay statements, even if those statements are testimonial. See
      Crawford, 541 U.S. at 59 n. 9, 124 S. Ct. 1354. Here, as in Williams and
      Lehman, the C.I.’s recorded statements during the controlled drug buys
      were nonhearsay because those statements merely provided context for
      Williams’s own recorded statements . . . . “Statements providing context
      for other admissible statements are not hearsay because they are not offered
      for their truth.” United States v. Tolliver, 454 F.3d 660, 666 (7th Cir.
      2006), cert. denied, 549 U.S. 1149, 127 S. Ct. 1019, 166 L. Ed. 2d 768
      (2007).

Williams v. State, 930 N.E.2d 602, 608-09 (Ind. Ct. App. 2010) (footnote omitted; some

alterations original), trans. denied. There is no dispute that Stewart was unavailable to

testify at Mack’s trial and that Mack did not have a prior opportunity to cross examine

Stewart. But, here, for the same reasons explained in Williams, Stewart’s statements in

the February 18 audio recordings are not hearsay. As such, Mack’s Sixth Amendment

right to confront Stewart was not implicated by these statements.




                                           14
                              B. Whether Stewart’s Statements to
                          Officer Simpson were Inadmissible Hearsay

        Mack also argues that the trial court abused its discretion when it permitted

Officer Simpson to testify as to what Stewart had told him when Stewart returned to the

investigating officers’ vehicle after exiting Ashby’s residence. We need only consider

one aspect of Officer Simpson’s testimony on appeal: whether the trial court abused its

discretion when it permitted Officer Simpson to testify that Stewart had told him that

Mack had discussed buying degreaser.7 We agree with Mack that the admission of this

evidence was erroneous.

        The parties do not dispute that Officer Simpson’s testimony contained hearsay;8

rather, the parties dispute only whether Stewart’s statements to Officer Simpson fall

within an exception to the general rule that hearsay is not admissible, namely, the

exception for present sense impressions. The exception for present sense impressions

permits “[a] statement describing or explaining an event, condition or transaction, made

while or immediately after the declarant perceived it.” Ind. Evidence Rule 803(1). On

appeal, Mack argues that Stewart’s statements to Officer Simpson were not made

“immediately after” his perception of Mack’s statements and, therefore, Stewart’s

        7
          Stewart also told Officer Simpson that Stewart had observed a glass pipe inside the residence
and that Mack had discussed cutting open a light bulb with a razor blade. But the testimony regarding the
pipe is cumulative to, and insignificant in light of, the evidence seized under the warrant. Likewise,
Stewart’s statements regarding the light bulb are cumulative to, and insignificant in light of, Mack’s own
clearly made statements on the audio recording. As our supreme court has recognized, the improper
admission of evidence that is both cumulative and insignificant is harmless error. See Koenig v. State,
933 N.E.2d 1271, 1273 (Ind. 2010) (quoting Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986)).
However, Mack’s statements regarding the degreaser are not clearly audible in the February 18
recordings, and no degreaser was actually seized during the later search of Ashby’s residence.
Accordingly, we address the admissibility of those statements.
        8
          To be sure, the original out-of-court statements were made by Mack, but as a party opponent
his statements are not hearsay. Ind. Evidence Rule 801(d)(2).
                                                   15
statements do not demonstrate a present sense impression. Reply Br. at 15. According to

Officer Simpson, Stewart’s statements were made “a few minutes” after Stewart exited

the residence. Tr. at 210. Further, Stewart was inside the residence for about ten

minutes, and it is not clear at what point Stewart heard Mack’s statements while inside

the residence.

       We must agree with Mack that Stewart’s statements do not fall within the hearsay

exception for present sense impressions. We first note that neither side cites factually

analogous Indiana authority or foreign authority in support of their respective positions

on this issue.9 Nonetheless, the Rule 803(1) requirement that a statement be made

“immediately” after the declarant’s perception “is based on the assumption that the lack

of time for deliberation provides reliability.” 13 Robert Lowell Miller, Jr., Ind. Prac. Ser.

§ 803.101 at 802 (3d ed. 2007). Here, “a few minutes,” and certainly “a few minutes”

plus up to ten more minutes, Tr. at 210, is ample time for a declarant to deliberate and

possibly fabricate a statement, especially where the declarant knows officers are looking

for evidence of a particular type of crime and the declarant himself has been implicated in

the commission of that crime. Thus, we hold that the trial court abused its discretion

when it permitted Officer Simpson to testify to Stewart’s statements regarding whether

Mack had discussed buying degreaser.




       9
           The only case cited by the State can be readily distinguished. In Amos v. State, 896 N.E.2d
1163, 1169 (Ind. Ct. App. 2008), trans. denied, we stated that the declarant’s statements regarding what
the defendant had told her “were made immediately after” the declarant had perceived the defendant’s
statements. It is clear that, in Amos, there was no delay between the defendant’s statements and the
declarant’s recitation of those statements, let alone a delay of a few minutes or more.
                                                  16
                            C. Whether Officer Simpson’s Testimony
                            Violated Mack’s Right to Confront Stewart

        Mack next asserts that Officer Simpson’s testimony regarding Stewart’s

statements violated Mack’s right to confront Stewart. We must agree. The Confrontation

Clause applies to testimonial hearsay. Williams, 930 N.E.2d at 607-08. Again, there is

no dispute that Stewart’s statements were hearsay.10

        We thus turn to whether Stewart’s statements were testimonial. “‘Testimonial’

statements are, among other things . . . ‘statements that were made under circumstances

which would lead an objective witness reasonably to believe that the statement would be

available for use at a later trial.’” Id. at 607 (quoting Jackson v. State, 891 N.E.2d 657,

659 (Ind. Ct. App. 2008), trans. denied). To determine whether a statement made to

police is testimonial, we look to the primary purpose of the conversation between the

police and the declarant. Lane v. State, 997 N.E.2d 83, 92 (Ind. Ct. App. 2013), trans.

denied.      If the circumstances objectively indicate that the primary purpose of the

conversation was to gather evidence of past events potentially relevant to a later criminal

prosecution, the statements are testimonial. Id.

        Stewart’s statements to Officer Simpson were testimonial. His statements were

made to a police officer in the course of an official investigation in which Stewart was a

participant. An objective witness would reasonably have believed that the purpose of the

statements was to gather evidence of past events potentially relevant to a later criminal



        10
            It is irrelevant to our Confrontation Clause analysis whether the hearsay was admissible or
inadmissible under Indiana’s Evidence Rules. Again, “[w]here testimonial statements are at issue, the
only indicium of reliability sufficient to satisfy constitutional demands is the one the Constitution actually
prescribes: confrontation.” Crawford, 541 U.S. at 68-69.
                                                     17
prosecution of Mack. As such, the statements were testimonial, and the admission of this

evidence violated Mack’s federal confrontation rights.

              D. Whether the Error Was Harmless Beyond a Reasonable Doubt

        Because Mack has demonstrated an error involving a constitutional right, the

burden shifts to the State to demonstrate that the error is harmless beyond a reasonable

doubt.11 See Brecht v. Abrahamson, 507 U.S. 619, 630 (1993). Our analysis for such

questions requires this court to assess “whether there is a reasonable possibility that the

evidence complained of might have contributed to the conviction.”                              Chapman v.

California, 386 U.S. 18, 23 (1967) (quotations omitted); see Koenig v. State, 933 N.E.2d
1271, 1273-74 (Ind. 2010). That is, we consider whether the jury would have found

Mack guilty without the improper evidence. See Moore v. State, 669 N.E.2d 733, 736

(Ind. 1996). To show that Mack committed forgery, as a Class C felony, the State was

required to show that Mack, with intent to defraud, made, uttered, or possessed a written

instrument “in such a manner that it was purported to have been made: (1) by another

person; (2) at another time; (3) with different provisions; or (4) by authority of one who

did not give authority.” Ind. Code § 35-43-5-2(b) (2012).

        Omitting the erroneously admitted evidence, the State met its burden at trial when

it demonstrated that a false $100 bill had been submitted to the gas station clerk; the gas

station clerk immediately identified Stewart as the person who had submitted the

        11
             The State incorrectly applies the harmless error standard for nonconstitutional errors in its
brief. See, e.g., Inman v. State, 4 N.E.3d 190, 197 (Ind. 2014) (“Trial court error is harmless if the
probable impact of the error on the jury, in light of all the evidence, is sufficiently minor such that it does
not affect the substantial rights of the parties.”) (quotations omitted). But the State’s argument would not
have been significantly different had it identified the correct standard. Indeed, Mack does not suggest or
otherwise argue in his reply brief that the State’s mistake is somehow fatal to its argument; rather, Mack
addresses only the merits of whether the error is harmless or reversible. We do so as well.
                                                      18
counterfeit bill; Officer Wallace approached Stewart in the gas station parking lot, and

that same day Stewart agreed to take the officers to Ashby’s residence while wearing a

wire;12 Mack was staying at Ashby’s residence; the false $100 bill had originally been a

$5 bill, but it had been bleached and then printed over using a 3-in-1 printer; and Mack

was in possession of a 3-in-1 printer, which had been hidden and was only discovered

after officers looked inside a closet, removed a firearm, found a trap door under the

firearm, found a bag under the trap door, and found the printer inside that bag. Also

inside the bag was a photocopy of a $100 bill on a normal sheet of paper, along with

various letters addressed to Mack and photographs of Mack’s family.

        Considering only the properly admitted evidence, Officer Simpson’s single,

isolated comment that Stewart had said he heard Mack talk about buying degreaser did

not contribute to Mack’s forgery conviction within any reasonable possibility. See, e.g.,

Moore, 669 N.E.2d at 740. As such, the erroneous admission of Stewart’s statements

was harmless beyond a reasonable doubt. And because the erroneous admission of this

evidence is harmless under the heightened standard for constitutional errors, the error

under Indiana Evidence Rule 803(1) is likewise harmless. We affirm Mack’s conviction

for forgery.

                                     Officer Smith’s Testimony

        Mack next contends that the trial court abused its discretion when it permitted

Officer Smith to testify that she had met with Mack prior to the execution of the search


        12
           On appeal, Mack states that the information from the gas station clerk and Stewart at the gas
station, which ultimately identified Mack as the producer of the counterfeit bill, was “third-hand hearsay.”
Appellant’s Br. at 11. But Mack did not object to the admission of this evidence in the trial court, and, in
any event, he does not support his comment on appeal with cogent argument. This issue is waived.
                                                    19
warrant. According to Mack: “[t]here was no need for the jury to hear about the events

regarding Smith’s monitoring of Mack whether the word ‘parole’ was heard by the jury

or not.” Appellant’s Br. at 23. As such, Mack continues, “the prejudicial effect of [the]

relevant evidence substantially outweighs its probative value.” Id.

      We cannot say that the trial court abused its discretion when it permitted Officer

Smith to state that she had met with Mack prior to the execution of the search warrant

while it simultaneously prohibited the State from explaining Officer Smith’s relationship

to Mack. Although Indiana Evidence Rule 403 permits a trial court to exclude relevant

evidence “if its probative value is substantially outweighed by a danger of . . . unfair

prejudice,” we give the trial court “wide latitude in weighing the probative value of the

evidence against the possible prejudice of its admission.” Pope v. State, 740 N.E.2d
1247, 1241 (Ind. Ct. App. 2000).

      Here, contrary to Mack’s argument on appeal, Officer Smith’s testimony had a

high degree of probative value. Officer Smith testified that she had met with Mack and

Ashby on January 11 and with Mack and Ashby’s son on February 8. Officer Smith then

testified that, after speaking with Officer Wallace, she attempted to meet with Mack

again at his residence on Aulenbach Avenue.          However, because Mack’s brother

informed Officer Smith that Mack did not live there, Officer Smith attempted to locate

Mack on Woodside Drive. She and Officer Harrison eventually did so when they found

Mack at Ashby’s residence, and in doing so the officers observed firearms in the

residence.




                                            20
       This testimony was highly probative to connect Mack to the residence and to the

firearms, which directly related to each of the State’s charges. And, again, the trial court

expressly prohibited the State from allowing Officer Smith to explain her relationship to

Mack or that she was monitoring him. We cannot say that the trial court abused its

discretion when it concluded that the probative value of Officer Smith’s testimony that

she had met with Mack prior to the execution of the search warrant was not substantially

outweighed by the danger of unfair prejudice to Mack.13

                           Issue Two: Sufficiency of the Evidence

       Mack also asserts that the State failed to present sufficient evidence to support

each of his four convictions. When reviewing a claim of sufficiency of the evidence, we

do not reweigh the evidence or judge the credibility of the witnesses. Jones v. State, 783
N.E.2d 1132, 1139 (Ind. 2003). We look only to the probative evidence supporting the

judgment and the reasonable inferences that may be drawn from that evidence to

determine whether a reasonable trier of fact could conclude the defendant was guilty

beyond a reasonable doubt. Id. If there is substantial evidence of probative value to

support the conviction, it will not be set aside.             Id.   We address each of Mack’s

convictions in turn.




       13
            And neither can Mack demonstrate error from a subsequent juror question, in which a juror
asked Officer Smith what agency she was with and how she knew Mack. The trial court did not allow the
question and instructed the jury that it may not speculate on why the question was not asked or what the
answer may have been. “When the jury is properly instructed, we will presume they [sic] followed such
instructions.” Duncanson v. State, 509 N.E.2d 182, 186 (Ind. 1987).
                                                  21
                                         Forgery

       For the same reasons the erroneous admission of Stewart’s testimonial hearsay

was harmless beyond a reasonable doubt, the State presented sufficient evidence to

support Mack’s conviction for forgery, as a Class C felony.

                                Mack’s Other Convictions

       Mack also asserts that the State failed to present sufficient evidence to support his

convictions for possession of a firearm by a serious violent felon, as a Class B felony;

maintaining a common nuisance, as a Class D felony; and possession of marijuana, as a

Class A misdemeanor. Mack’s argument against each of these convictions is the same:

he asserts that the State failed to demonstrate that he had a sufficient possessory interest

in Ashby’s residence. To prove the nuisance charge, the State had to show, among other

undisputed elements, that Mack knowingly or intentionally “maintain[ed]” 3587

Woodside Drive, that is, that he could exert control over the premises. I.C. § 35-48-4-

13(b)(1); see Jones v. State, 807 N.E.2d 58, 66-67 (Ind. Ct. App. 2004), trans. denied.

And to prove the charges for possession of a firearm and possession of marijuana, the

State had to show, again, among other things, that Mack knowingly or intentionally

possessed those items. I.C. §§ 35-47-4-5, 35-48-4-11(1).

       Maintaining a structure as a common nuisance “does not require [the defendant’s]

actual ownership of the premises.” Allen v. State, 798 N.E.2d 490, 501 (Ind. Ct. App.

2003). Rather, a structure “‘used as a residence is controlled by the person who lives in

it, and that person may be found in control of any drugs discovered therein, whether he is

the owner, tenant, or merely an invitee.’” Id. (quoting Davenport v. State, 464 N.E.2d
22
1302, 1307 (Ind. 1984)). As discussed above regarding the admissibility of Officer

Smith’s testimony, the State presented ample evidence to demonstrate that Mack was

living at 3587 Woodside Drive. Further, in the execution of the search warrant, the State

seized numerous articles of clothing, bathroom supplies, and letters and pictures

belonging to Mack from that residence. Again, a structure “used as a residence is

controlled by the person who lives in it.” Id. (quotations omitted). Mack’s argument on

appeal that the State failed to present sufficient evidence to show that Mack could

exercise control over the premises is merely a request for this court to reweigh the

evidence, which we will not do. Thus, we affirm Mack’s conviction for maintaining a

common nuisance, as a Class D felony.

       We likewise affirm Mack’s convictions for possession of a firearm by a serious

violent felon and possession of marijuana. Possession of contraband need not be actual

but, rather, can be constructive. See, e.g., Holmes v. State, 785 N.E.2d 658, 660 (Ind. Ct.

App. 2003). As we have explained:

       Constructive possession is established by showing that the defendant has
       the intent and capability to maintain dominion and control over the
       contraband. . . . [W]hen possession of the premises is non-exclusive, the
       inference [of control] is not permitted absent some additional circumstances
       indicating knowledge of the presence of the contraband and the ability to
       control it. Among the recognized “additional circumstances” are: (1)
       incriminating statements by the defendant; (2) attempted flight or furtive
       gestures; (3) a drug manufacturing setting; (4) proximity of the defendant to
       the contraband; (5) contraband is in plain view; and (6) location of the
       contraband is in close proximity to items owned by the defendant.

Id. at 660-61 (citations omitted). And, again, a person in control of a residence “may be

found in control of any drugs” or other contraband “discovered therein.” Allen, 798
N.E.2d at 501.
                                            23
      The State met its burden to show that Mack constructively possessed the firearms

and marijuana. Officer Smith testified that one of the firearms was in plain view by the

main entry into the residence when she visited Mack prior to the application for the

warrant. And, in executing the warrant, officers found several other firearms, along with

marijuana, in the bedroom where they found numerous items belonging to Mack,

including his clothing and the bag that contained the 3-in-1 printer and numerous letters

and photographs belonging to Mack. Again, Mack’s arguments to the contrary on appeal

are merely requests for this court to reweigh the evidence, which we will not do. We

affirm Mack’s convictions for possession of a firearm by a serious violent felon, as a

Class B felony, and possession of marijuana, as a Class A misdemeanor.

                                      Conclusion

      In sum, we affirm Mack’s convictions.

      Affirmed.

MATHIAS, J., and BRADFORD, J., concur.




                                           24